—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered May 2, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The People’s failure to call one of the officers who handled the drugs after defendant’s arrest did not create a fatal gap in the chain of custody where another officer testified that he saw the absent witness give the vial in question to the vouchering officer. These circumstances provide reasonable assurance of the identity and unchanged condition of the evidence (see, People v Julian, 41 NY2d 340). Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.